Title: To Thomas Jefferson from Thomas Barclay, 10 September 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 10 Sep. 1792. He continues to write by the same conveyance. Chiappe was surprised by Barclay’s lack of authority to compensate him for services rendered to the United States since Congress approved his appointment about five years ago. In enumerating these services, Chiappe claimed that he had prevented Muley Yezid from preying on American shipping and noted that his brothers had also served the United States. “I replied that his brothers had entered upon the business solely with a view of taking Consulage from any vessels that might put into the ports of Morocco, and of procuring themselves Commissions for transacting the business of such vessels, and I did not think they could lay claim to any thing farther, that his brother at Tangier never had any trouble whatever, and the other at Mogadore had served himself essentialy by taking the office of American Agent.” This reply satisfied Chiappe with respect to his brothers but not to himself. He could raise no objection to Chiappe’s plan to submit a statement of his claims to TJ, but he expects these claims to be more moderate than the ones Chiappe described to him. Chiappe refused to reveal exactly what would satisfy his claims, saying only that he would not continue in American service without the allowance of a “contingent bill,” which in times of peace might amount to 300 dollars a year for ordinary expenses or as much as 2,000 dollars a year for extraordinary expenses. He has reimbursed Chiappe for expenditures on behalf of the United States by sending him 400 dollars as well as various articles worth 91 dollars. He refrains from commenting on Chiappe’s “extraordinary declarations” that his Moroccan home was plundered as a result of attending to his duty as United States agent and that he expended more than 2,000 dollars in securing the release of an American vessel captured in the time of Sidi Mahomet, as it is doubtful Chiappe will mention these matters in his memoir to TJ. “Nothing shall happen between him and me to Damp his ardor to be Useful.”
